Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ATTACHMENT TO ADVISORY ACTION
2.    Applicant's arguments and amendments with the request for entry into AFCP 2.0 filed on 9/20/2021 have been considered. However, examiner did not consider entry into AFCP 2.0. The reason is applicants’ amendments of claim 1 have been made by incorporating the claim limitations of claims 2, 4, and 7 and by cancelling claims 2-4, 6, and 7. Applicants also cancelled further claims 14-17. Upon review, examiner has decided that the rejections can still be maintained using the present combinations of prior arts of record. Therefore, there is no need for further additional review and/or search for which an additional allotted time for AFCP 2.0 is needed.  However, the amendment of independent claim 1 needs to be addressed by the combinations of prior arts for further consideration to rewrite the office action in order to address the claim limitations of the newly amended claim 1 and considering the cancellation of claims 2-4, 6, 7 in the next office action. Therefore, the claims have not been entered. 
The after final amendment will be treated under pre-pilot procedure. 

Response to arguments
3.	Argument: (in Remarks, pages 6-7):
4.	Applicants argued that 

(ii) The Office calculates the weight percentages of the flavor and powdered leaves by using the amounts present in the examples. However, the total weight percent calculated by the Office is that from solely the coating. Stahl discloses that the water-soluble bulk portion of the chewing gum can also contain flavoring agents (col.6; lines 15-21). 
(iii) Moreover, in preparing the chewing gum, Stahl also discloses that flavors and other components are added during the kneading process (col. 10; lines 44-51). Stahl further discloses that examples of a chewing gum formulation prepared according to the present invention can include optional flavor at 1.9 wt. % (col.19; line 9). Note, the present specification discloses that the flavor composition can include additional compounds including other flavoring agents, artificial or natural, therefore, the amounts of additional flavoring agents need to be known in order to calculate an accurate weight percent for mint leaves and mint flavor in the flavor composition. Stahl is silent about which examples include the optional flavor; thus, it is not known whether the examples cited by the Office contain the optional flavor. This is crucial in calculating weight percent for the mint flavor and mint leaves as the total mass of flavors needs to be known. 
(iv)  Lastly, Stahl discloses the conventional flavors may be used in an amount of from 0.01 to about 30 wt. % of the final product (col. 6; lines 3-6) but is silent again with respect to the weight percent of the flavor composition. 

Response: 
5.	In response to the arguments (i) to (iv) above, examiner is addressing the argument as argued for claim 1. If we interpret claim 1, it is to be noted that claim 1 recites “flavor composition” and therefore, it can be focused on two things (i) mint leaves and (ii) mint flavor. 
Examiner considered that coating composition, as such, represents “flavor composition” and the calculation is, therefore, based on two components as discussed above. This ‘flavor composition’ is used in chewing gum composition. 
Therefore, the arguments made by the applicants with respect to considering “chewing gum composition” as flavoring composition is not applicable in this respect. 

6.	Argument: (In remarks, page 7 second paragraph):  
Applicants argued that 
(i) Claim 1 does not recite a flavor composition that comprises a diluent, triacetin, with additional softening properties. The present specification provides a comparison between the micro kill activity of mint leaves and mint flavor with mint leaves and a diluent without mint flavor, as the present specification notes that diluents, such as triacetin, are artificial chemical additives used to have a preservative effect on mint leaves to prevent microbial growth and degradation over time. See id. at page 1, paragraph [0003]. However, the chemical additives can negatively impact the sensory experience of the confectionary product and make it less desirable to consumers. See id. Stahl, Iscan, Winter, and Harris, are silent regarding the micro kill properties of the 
Response: 
In response, it is to be noted that and as discussed above, examples 8 and 9 of Stahl et al. do not have triacetin. Therefore, Winter et al. is used as secondary prior art to address triacetin is used as diluent for such a flavor composition. 
It is to be noted that claim 1 recites “containing the mint leaves and a diluent without mint flavor” which can be interpreted as the composition can comprise diluent also which is specified in dependent claim 18 that “diluent comprises triacetin”. The reason is claim 1 is broad with open ended transitional phrase “comprising” and may include diluent. Therefore, in order to address that claim 1 compares with and without diluent and because ‘diluent’ is broad, therefore, examiner used secondary prior art by Winter et al. who discloses diluent triacetin can be added in flavor composition which is implicit disclosure that triacetin diluent does not negatively impact flavor and property of flavor composition when considered to add triacetin in flavor composition. In addition, it is evidenced by applicants’ specification that specifically claimed flavor composition is compatible to diluent triacetin. Therefore, Winter et al. has been used additionally to address independent claim 1, and [of course] claim 18. Therefore, the rejection using Winter et al. restricts claim 1 to use triacetin as diluent when comparison is to be addressed because it is used in flavor composition and it is evidenced that triacetin can 
In response to the argument that “the chemical additives (triacetin) can negatively impact the sensory experience of the confectionary product” and “[prior arts] are silent regarding the micro kill properties of the diluent, triacetin, it is to be noted that applicants have not shown any clear evidence that why triacetin will negatively impact the sensory experience of the confectionary product of Stahl et al. and triacetin is used in the applicants’ composition. Applicants need to establish unexpected result by considering Stahl et al. as closest prior art. To establish clear critical evidence, the evidence must show that all of the properties are better. Finally, applicant is directed to MPEP 716.02(d) as a teaching of what is needed to show clear unexpected results.

7.	Argument: 
Applicants argued on page 7, last paragraph that “Applicant also respectfully disagrees that the present disclosure is absent of unexpected results. Iscan discloses that the peppermint oil from M. piperita as well as the pure compounds, menthol and menthone, show very weak antifungal activity when investigated against the antifungal agent, Ketoconazole. However, in the present disclosure, the micro kill activity of the mint leaves with mint flavor tested against two fungi, mold and yeast, showed improved micro kill activity when compared to mint leaves and triacetin, which, as mentioned, is a 
Response: 
In response, it is to be noted that the arguments made by the applicants that “menthol and menthone, show very weak antifungal activity when investigated against the antifungal agent, Ketoconazole” are considered as the analysis is “general” and “relative” because, it is always one agent can have better efficacy than other which is not in the claimed invention. It is the components and their amounts which are met by the combined prior arts of record which meet the claimed components of the presently claimed composition of claim 1. Therefore, as because the disclosed components which meet the claimed components of independent claim 1, have identical structures, therefore, they will exhibit the identical property including the property of the claimed composition, Therefore, this is not the unexpected result. 
	
8.	Argument: Secondary prior art by Dodd et al. to address claim 13.

(i) Applicant respectfully asserts that claims 10 and 13 are allowable at least for depending from independent claim 1 as summarized above. 
(ii) Further, Dodds discloses an oral composition for breath freshening where Magnolia Bark Extract was found to effectively inhibit the growth of plaque-causing bacteria (paragraph [0008]). Dodds further provides a comparison of the antibacterial activity of Magnolia Bark Extract with a known plaque-reducing antimicrobial, chlorhexidine, in saliva (paragraph [0039]).
In response, it is to be noted that Dodds et al. discloses the delivery agent can also include chewing gum, confectionery etc. (at least in Abstract, [0009], [0012], [0081]). However, the response to the arguments made for claim 1 has been addressed above. Therefore, the rejections made for claims 10, 13 will be maintained.

9.	Applicants’ amendments of claim 1 have been made by incorporating the claim limitations of claims 2-4, 6 and 7 and by cancelling claims 2-4, 6, and 7.  It is to be noted that even if the rejections can be maintained using the present combinations of prior arts of record, however, the amendment of independent claim 1 needs further consideration to address the amended claim 1 to rewrite new office action. Therefore, the claims have not been entered. 

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792     

/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792